Citation Nr: 1030944	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  03-35 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for sympathetic dystrophy 
disorder.

2.  Entitlement to an increased rating for residuals of chronic 
left ankle sprains with neuritis of the left intermediate dorsal 
cutaneous nerve, currently rated as 10 percent disabling.

3.  Entitlement to a rating in excess of 10 percent for residuals 
of chronic right ankle sprains.


WITNESSES AT HEARING ON APPEAL

Appellant and PE


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from April 1989 to September 1994.  
He was born in 1969.

This matter initially was brought to the Board of Veterans' 
Appeals (Board) from a January 1993 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, NC.

During the course of the pending appeal, the Veteran has moved 
from NC to CA and TX; he was examined, treated, dwelled, or was 
hospitalized at multiple VA facilities in NC as well as TX, CA, 
and TN, and has periodically been homeless or lived in various 
shelters.  The Oakland RO retains current jurisdiction of the 
case.

The Veteran and PE provided testimony at a videoconference 
hearing before the undersigned Veterans Law Judge in November 
2004; a transcript is of record.  Review of the entire file 
indicates that the above hearing satisfied the Veteran's noted 
request for such a hearing on a VA Form 8, dated in 2003, filed 
on the top of the claims folder and updated in December 2007.

In February 2005, the Board dismissed the Veteran's then pending 
appeal with regard to an increased rating for bilateral pes 
planus.  The Board remanded the other issues shown on the first 
page of the present decision.  

A notice is of record dated in February 2007 from the Veteran's 
then service representative, North Carolina Division of Veterans 
Affairs, to the effect that the Veteran was no longer residing in 
that State, and they were revoking their appointment as his 
representative.  The memorandum indicated that attempts had been 
made to locate him without success, and thus attempts to obtain 
The American Legion as his representative had been unsuccessful.  
Accordingly, although he had full representation prior to the 
time of the Board's decision/remand in May 2008, the Veteran's 
subsequent representation was left to his decision as to a future 
appointment.  Clarification as to whether he wished to arrange 
for other representation was to have been further addressed with 
him by the RO, as noted in the 2008 Remand.  Clarification was 
attempted but not successful, as he did not respond, so he must 
be presumed to be without representation at this time.

In the decision in May 2008, the Board denied entitlement to 
service connection for posttraumatic stress disorder (PTSD), and 
granted service connection for chronic regional pain syndrome.  
It is not shown that the VARO has since effectuated that grant, 
although a Supplemental Statement of the Case has since been 
issued which would tend to reflect that it had not been noted as 
having been granted by the Board, thus inaccurately implying that 
it remained a viable pending appellate issue.  This needs to be 
addressed and resolved by the RO. 

However, the Board remanded the issues shown on the front cover 
of this decision for evidentiary development, to include 
examinations and medical opinions.

Service connection is also in effect for degenerative joint 
disease of the cervical spine, rated a 10 percent disabling; and 
right inguinal hernia repair and a scar on the forehead, each 
rated as noncompensably disabling.


FINDINGS OF FACT

1.  The Veteran has repeatedly failed, without good cause, to 
respond to inquiries concerning representation and to provide 
other supportive data relating to his disabilities, etc., or to 
report for numerous scheduled VA examinations which were arranged 
to determine the severity of his disability, his ability to work, 
and the nature and etiology of any claimed additional disability.

2.  There is insufficient evidence upon which to render an 
informed decision as to any of the issues herein concerned.



CONCLUSION OF LAW

The claims of entitlement to service connection for sympathetic 
dystrophy disorder; an increased rating for residuals of chronic 
left ankle sprains with neuritis of the left intermediate dorsal 
cutaneous nerve, currently rated as 10 percent disabling; and a 
rating in excess of 10 percent for residuals of chronic right 
ankle sprains are denied based on the Veteran's failure to 
cooperate, to include failure to report for scheduled 
examination.  38 C.F.R. § 3.655 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

At the outset of this decision, the Board finds that the 
provisions of the Veterans Claims Assistance Act of 2000 (VCAA) 
are not applicable to the Veteran's present remaining appellate 
claim of entitlement to service-connection and increased ratings 
because the matter turns on a matter of law rather than on the 
underlying facts or development of the facts.  See Manning v. 
Prinicipi, 16 Vet. App. 534, 542 (2002).  Accordingly, no further 
notification and/or assistance is required under the VCAA.  
VAOPGCPREC 5-2004 (June 23, 2004).

Pertinent Criteria, Factual Background, and Analysis

Prior clinical records are in the file for comparison purposes.  
Specifically, the nature of his left ankle problems was 
delineated in the Board's 2008 decision. 

At the time of the last comprehensive VA orthopedic and 
neurological review in early 2007, certain measurements of 
functional impact were recorded.  However, the Veteran was noted 
to have recently reinjured the left ankle, was casted, and as a 
result, the dorsal lateral aspect of the foot was discolored from 
the malleolus to the toes.  It was not clear that the examination 
was representative of all facets of his disability and/or 
reflective of his actual chronic versus acute impairment.

Moreover, while the examiner opined with regard to chronic 
regional pain syndrome, there is no opinion with regard to the 
other part of that issue as phrased in the earlier Board's 
decision, namely whether he has a disability characterized as 
"sympathetic dystrophy disorder" and, if so, whether it is also 
related to the other now service-connected disabilities. 

In January 2007, VA X-rays reportedly showed mild post-traumatic 
degenerative spurring in both medial and lateral malleoli, 
bilaterally.  It is not shown that this arthritis has been 
addressed in earlier ratings.

With regard to his right lower extremity, the Veteran's service 
records show that he had a number of right foot and right ankle 
problems including at least one incident of stress fracture of 
the 2nd metatarsal with forefoot involvement, and an episode of 
plantar fasciitis.  He was also found on one occasion in 
September 1992 to have 
X-ray evidence of two tiny, separate bony ossicles beneath the 
medial malleolus, one of which was rounded off, with soft tissue 
swelling, diagnosed as an avulsion fracture of the internal right 
malleolus.  In October and November 1992 he was reported to have 
had a right ankle fracture with acute loss of motion.  A medical 
board report dated in March 1994 recorded a history of his having 
had a Brostrom procedure for instability in the right ankle in 
December 1993 and after cast removal, he had undergone therapy 
with some progress.  Service connection is in effect only for 
residuals of multiple right ankle sprains.  In none of the 
ratings has the issue of scarring from his multiple surgical 
procedures been addressed.

The case was remanded by the Board to afford the Veteran an 
opportunity to appoint a new representative, if he so desired.  
He was to be provided VA orthopedic and neurological examinations 
to determine the severity of his ankle disabilities.  The 
involvement of arthritis, earlier toe and foot trauma or 
fasciitis, and other pertinent factors were to be addressed with 
regard to current residuals.  All special studies and tests 
indicated were to be performed.  The Veteran's claims folder was 
to be made available to the examiners, and the examiners were 
requested to review the claims folder in conjunction with the 
examinations.  A complete rationale was to be given for all 
opinions and conclusions expressed.  The case was then to be 
readjudicated on all pertinent matters based upon the findings of 
these assessments.

Thereafter, a number of pieces of correspondence on various 
matters were sent to the Veteran, some of which were returned as 
undeliverable and others which were not returned.  At one point, 
it was noted that there were two addresses of record, and the 
communications at the time were sent to both locations in an 
attempt to insure his receipt.  The Veteran has not responded to 
any of these communications, not even to those which he is 
presumed to have received.  

Moreover, he was specifically scheduled for the necessary VA 
orthopedic and neurological examinations on January 6, 2009, 
December 22, 2009, January 14, 2010, and March 18, 2010; he did 
not report for any of these, and did not provide reason for not 
having done so (although he did timely respond that he needed to 
reschedule the one in January because he had the flu, which 
collaterally reflected that he had in fact received that notice).

Where there is a claim submitted by a Veteran, but medical 
evidence accompanying the claim is not adequate for rating 
purposes, a VA examination will be authorized, and individuals 
for whom an examination has been scheduled are required to report 
for the examination.  38 C.F.R. § 3.326(a).  

Under 38 C.F.R. § 3.655, when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this section as 
appropriate.  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant, death of an 
immediate family member, etc.  For purposes of this section, the 
terms examination and reexamination include periods of hospital 
observation when required by VA.  38 C.F.R. § 3.655(a).

When a claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim shall 
be rated based on the evidence of record.  When the examination 
was scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, or 
a claim for increase, the claim shall be denied.  38 C.F.R. § 
3.655(b).

VA's duty to assist the Veteran in the development of his claim 
is not a one-way street.  He is obligated to cooperate when he is 
asked for information which is essential in obtaining relevant 
evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  A Veteran 
must keep VA informed of his whereabouts.  Wamhoff v. Brown, 8 
Vet. App. 517, 522 (1996); Olson v. Principi, 3 Vet. App. 480, 
483 (1992).  The U.S. Court of Appeals for Veterans Claims has 
clearly held that, if a claimant does not do so, there is no 
burden on VA to "turn up heaven and earth" to find him.  Hyson 
v. Brown, 5 Vet. App. 262, 265 (1993). 

In this case, VA, and specifically the Board, has gone to 
considerable lengths to obtain information to assist the Veteran 
with his remaining claims.  It appears that many notifications 
via numerous documents, including scheduling for an examination, 
were sent to the Veteran's last known address of record, and this 
and other correspondence and documents which have been sent there 
on numerous other occasions have not been returned as 
undeliverable.  If he is not at the location he gave VA, in 
essence there is simply no indication as to where he may be.

Clearly, the Veteran was well aware of the necessity of reporting 
for a VA examination, in light of the attempt to arrange an 
examination, including a remand from the Board for that purpose.  
Because he failed to attend the most recent scheduled 
examination, the Board concludes that his claim of entitlement to 
additional benefits must be denied, in accordance with 38 C.F.R. 
§ 3.655(a), (b).

In reaching this conclusion, the Board has considered whether the 
benefits sought on appeal can be awarded without another VA 
examination.  However, having reviewed the complete record, and 
for the reasons and bases set forth herein, the Board further 
finds that, in the absence of additional pertinent information 
with regard to his employment, etc., and other matters which are 
entirely within his sole power to provide, and more specifically 
absent a new examination, to include orthopedic and neurological 
assessments as to his current disability as well as the probable 
etiology and nature of any other potential neurological 
disability, entitlement to the benefits sought on appeal cannot 
otherwise be established or confirmed.  See 38 C.F.R. § 3.655(a).  

Because this appeal is herein denied on legal grounds, no useful 
purpose would be served in remanding this matter yet again for 
attempted development.  The Court of Appeals for Veteran Claims 
has held that such remands are to be avoided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

The evidence is not equivocal in that regard, and a reasonable 
doubt to be resolved in the Veteran's favor is not demonstrated.


ORDER

Service connection for sympathetic dystrophy disorder is denied.

An increased rating for residuals of chronic left ankle sprains 
with neuritis of the left intermediate dorsal cutaneous nerve, 
currently rated as 10 percent disabling, is denied.

A rating in excess of 10 percent for residuals of chronic right 
ankle sprains is denied. 



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


